                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     CITY OF SAN JOSE,                                   Case No.16-cv-01462-VKD
                                                           Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                 v.                                          SETTLEMENT
                                  10

                                  11     JUM GLOBAL, LLC,                                    Re: Dkt. Nos. 76, 77
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The parties advise that they have settled this matter and expect to dismiss this entire action

                                  15   by late May 2019. Dkt. Nos. 76, 77.

                                  16          All previously scheduled deadlines and appearances remain as set by the Court, pending

                                  17   filing of a stipulated dismissal. Dkt. No. 72.

                                  18          By April 9, 2019, the parties shall file a status report advising as to (1) the status of their

                                  19   activities in finalizing settlement; and (2) whether they anticipate this matter to be dismissed by

                                  20   late May, as projected.

                                  21          On or before May 31, 2019, the parties shall file a stipulated dismissal pursuant to Fed. R.

                                  22   Civ. P. 41(a)(1).

                                  23          If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  24   2, 5th Floor of the United States District Court, 280 South First Street, San Jose, California on

                                  25   June 11, 2019, 10:00 a.m. and show cause, if any, why the case should not be dismissed pursuant

                                  26   to Fed. R. Civ. P. 41(a). Additionally, the parties shall file a statement in response to this Order to

                                  27   Show Cause no later than June 4, 2019 advising as to (1) the status of their activities in finalizing

                                  28   settlement; and (2) how much additional time, if any, is requested to finalize the settlement and
                                   1   file the dismissal.

                                   2           If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                   3   vacated and the parties need not file a statement in response to this Order.

                                   4           IT IS SO ORDERED.

                                   5   Dated: January 10, 2019

                                   6

                                   7
                                                                                                    VIRGINIA K. DEMARCHI
                                   8                                                                United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
